DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               THE FLORIDA HORSEMEN'S BENEVOLENT
                 & PROTECTIVE ASSOCIATION, INC.,
                            Appellant,

                                     v.

CALDER RACE COURSE, INC., and DEPARTMENT OF BUSINESS AND
   PROFESSIONAL REGULATION, DIVISION OF PARI-MUTUEL
                       WAGERING,
                        Appellees.

                               No. 4D20-505

                               [May 27, 2021]

   Appeal from the State of Florida, Department of Business and
Professional Regulation, Division of Pari-Mutuel Wagering; L.T. Case Nos.
DOAH #18-4997 and DBPR #2018-040787.

  Bradford J. Beilly and John Strohsahl of Beilly & Strohsahl, P.A., Ft.
Lauderdale, for appellant.

   Kristen M. Fiore of Akerman LLP, Tallahassee, Tamara S. Malvin of
Akerman LLP, Fort Lauderdale, and Wilbur E. Brewton and Kelly B. Plante
of Brewton Plante, P.A., Tallahassee, for appellee Calder Race Course, Inc.

   Joseph Yauger Whealdon, III, Chief Legal Counsel, Department of
Business & Professional Regulation, Tallahassee, for appellee Department
of Business and Professional Regulation, Division of Pari-Mutuel
Wagering.

PER CURIAM.

   Affirmed.

DAMOORGIAN, KUNTZ and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.